 Case 3:21-cv-00574-C-BH Document 10 Filed 06/14/21                          Page 1 of 1 PageID 32



                          IN THE TINITED STATES DISTR]CT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

STEPHANIE BEKENDAM,                                 )
                                                    )
                       Plaintift                    )
                                                    )
                                                    )
                                                    )
THE DWYER GROUP CORPORATION/                        )
JAMS, et a/.,                                       )
                                                    )
                        Defendants.                  )       Civil Action No. 3:21-CV-574-C-BH

                                                ORDER

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising the Court that this       civil action should be dismissed

without prejudice for failure to prosecute or follow orders of the Court.l

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED      as the   findings and conclusions of the Court. For the reasons stated

therein, the Court ORDERS that this civil action be DISMISSED without prejudice pursuant to

Federal Rule of Civil Procedure 4l (b).

        SO ORDERED.

        Date   June   H   ,zozl.
                                                                             4
                                                              C         GS
                                                         I           D STATES D           CT JUDGE




      I Plaintiff has failed to file objections to the Magistrate Judge's Findings' Conclusions, and
Recommendation and the time to do so has now expired.
